In his motion for rehearing appellant insists that because the two witnesses, Rosson and Preston, purchased the cattle involved for about half of their value and immediately transferred these cattle to Texarkana, where they were sold, that the said Rosson and Preston are parties to the crime and, being accomplice witnesses, the conviction cannot stand in the absence of testimony corroborating theirs. It is his position that these parties were accomplices as a matter of law and his argument is based on that theory. *Page 177 
It is very clear that appellant misunderstands the decisions of this court on the subject. The evidence in the instant case would do no more than furnish a circumstance, which may be taken in connection with all other facts and circumstances to support a conviction. It was, then, a question of fact for the jury to determine whether or not they were accomplice witnesses. The question was properly submitted by the court to the jury. We cannot subscribe to the theory for which he contends.
We have reviewed the other matters raised and the complaint that the original opinion misunderstands certain of the testimony is trivial. The opinion would have been just as forceful without such evidence in the record.
We think the case was properly disposed of in the original opinion and the motion for rehearing is overruled.